Exhibit 12 General Electric Capital Corporation and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges Nine months ended September 30, (Unaudited) Ratio of earnings to fixed charges (Dollars in millions) Earnings(a) $ (1,659) Plus: Interest included in expense(b) 13,648 One-third of rental expense(c) 209 Adjusted “earnings”(d) $ 12,198 Fixed Charges: Interest included in expense(b) $ 13,648 Interest capitalized 30 One-third of rental expense(c) 209 Total fixed charges $ 13,887 Ratio of earnings to fixed charges 0.88 (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense. (d) In accordance with Item 503 of SEC Regulation S-K, we are required to disclose the amount of earnings needed to achieve a one-to-one ratio of earnings to fixed charges. As of September 30, 2009, this amount was$1,689 million.
